Citation Nr: 0027929	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  98-12 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Army from January 
1972 to March 1975.  He had later service in the Army 
National Guard.  This case comes to the Board of Veterans' 
Appeals (Board) from an October 1997 RO decision which denied 
service connection for disabilities of the back and shoulder.  
At a January 1999 RO hearing, the veteran withdrew his appeal 
regarding the shoulder issue.  It is also noted that the 
veteran had requested a Board hearing to be held at the RO 
but that he withdrew that request in May 2000.  


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a back disability.  


CONCLUSION OF LAW

The veteran's claim for service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1972 to March 1975.  Service medical records from this active 
duty show that on an October 1971 physical examination for 
enlistment purposes his spine was normal.  In July 1973, he 
was seen with back complaints for one day.  The impression 
was minor strain of the lumbosacral region.  Nine days later 
in August 1973, he returned with back complaints and was 
diagnosed with mild lumbosacral strain.  On February 15, 
1974, the veteran complained of low back pain from an injury 
in a jump that morning.  An examination revealed his back was 
nontender and had full range of motion.  The impression was 
back strain.  He was given medication and advised against any 
physical training, parachuting, or lifting more than 15 
pounds for one week.  In July 1974, the veteran complained of 
occasional pain in the right flank for two to three months.  
An examination revealed the back had full range of motion 
without spasm.  The impression was questionable muscle 
strain.  A month later in August 1974, he returned with 
complaints of lower back pain over a couple of days.  An 
examination revealed tenderness in the right lumbar and lower 
thoracic paravertebral muscles.  The impression was right 
paravertebral muscle spasm.  One of the August 1974 treatment 
records cited to the medical record entry of February 15, 
1974.  On a March 1975 service separation examination, the 
veteran's spine was normal.  

Medical records from The Byerly Hospital in June 1977 show 
the veteran was involved in an auto accident and sustained 
several injuries to include multiple contusions and an injury 
to the left flank region.  A lumbar spine X-ray was negative.  
After a 10-day hospital stay, the veteran was discharged with 
diagnoses of lumbar spine sprain, multiple contusions, and 
scalp laceration.

The veteran subsequently had service in the Army National 
Guard, and periodic examinations in January 1980 and January 
1984 during the course of such service show a normal spine.  
On medical history forms for the examinations, the veteran 
stated he was in good health and denied having had recurrent 
back pain. 

Medical records from Self Memorial Hospital show that in 
September 1995 the veteran was admitted with complaints of 
right lower extremity radicular pain.  He reported that 10 
years previously he underwent a lumbar laminectomy and 
diskectomy at L4-5 with no sequelae but intermittent low back 
pain.  He reported that more recently (three weeks ago) he 
sustained a low back injury at work when a steel plate 
covering fell on him.  He stated that his low back pain 
resolved in a few days but that his lower back was 
reaggravated when he and a fellow police officer were 
attempting to subdue another person.  X-rays of the lumbar 
spine revealed some mild disc space narrowing at L4-5, with 
no blastic or lytic lesions or convincing evidence of acute 
injury.  The diagnosis was herniated nucleus pulposus with 
radiculopathy.  A magnetic resonance imaging (MRI) of the 
lumbar spine confirmed the diagnosis, and after a 
consultation with John King, M.D., the assessment was 
postoperative scarring at L4-5, with probable recurrent 
herniated nucleus pulposus at L4-5, right and central.  
Medical records from Dr. King show that in April 1996 the 
veteran complained that his back symptoms were worse, and he 
was readmitted to the hospital for increasing radicular pain.  
A repeat MRI of the lumbar spine was unchanged from that 
taken in September 1995.  

Medical records in July 1996 from Ross Lynch, M.D., indicate 
the veteran was seen with back and right leg pain.  The 
veteran reported that in 1986 he had a herniated nucleus 
pulposus and that he was in the National Guard at that time.  
He also reported that he did not have significant back pain 
again until August 1995 when two incidents (a heavy metal 
plate causing him to fall and twist, and an altercation while 
making an arrest) led to severe back pain.  The assessment 
was herniated nucleus pulposus with chronic radiculopathy at 
L4-5, recurrent.  

Medical records from July to September 1996 from the Center 
for Pain Management show the veteran was referred for 
treatment with a chief complaint of low back pain and a 
diagnosis of degenerative disc disease.  The veteran reported 
that his present problem had begun in August 1995 when a 
steel cell door covering hit him and then later after a 
resisted arrest.  

Medical records in September and October 1996 from Dr. Lynch 
indicate the veteran was followed up for his lumbar spine 
disability.  

On a December 1996 medical report from H. William Schmidt, 
M.D., the veteran reported he had a disc excision in 1986 
secondary to a motor vehicle accident.  The doctor noted that 
the veteran apparently had postoperative scar tissue and was 
reinjured in August 1995 during the course of his work at the 
county jail.  Following an examination, the diagnosis was 
lumbar disc disease.  

Medical records from Jack Smith, M.D., show that the veteran 
was seen with complaints of pain of the back, right hip, and 
leg in May and July 1997.  The veteran reported that the date 
of onset of his current illness was August 1995 when he was 
involved in an accident whereby a piece of metal fell on him, 
and then a week later he was involved in a tussle with a 
prisoner.  He also reported he had back surgery in 1986 to 
remove a herniated disc but that he had no subsequent 
problems until August 1995.  The diagnosis was right hip and 
leg pain, probably secondary to recurrent herniated disc at 
L4-5.  

In July 1997, the veteran filed a claim for service 
connection for a back disability.  He stated he sustained a 
spinal injury during a parachute jump in March 1974.  

On a September 1997 VA examination, the veteran reported that 
during a parachute jump in January 1974 he experienced a 
severe impact upon striking the ground and was air-lifted 
from the jump site to the hospital where he spent the next 
three to four weeks.  He claimed that ever since the injury 
he has had residual numbness in the right lower extremity and 
intermittent episodes of radicular pain radiating down the 
right leg.  He reported that these symptoms had progressively 
worsened over time, and that he had a diskectomy at L5 in 
1986.  X-rays of the lumbar spine revealed L4-5 and L5-S1 
disc space narrowing with arthrosis and facet arthrosis at 
those levels; there was no evidence of a healed compression 
or burst fracture.  

In an October 1997 decision, the RO denied service connection 
for a back disability.  

Medical records from Richland Memorial Hospital in February 
1998 show that the veteran was struck by a car while riding 
his bike.  His complaints included neck and back pain.  There 
was no diagnosis of a back disability.  

VA outpatient records in March 1998 show the veteran was seen 
with a complaint of severe low back pain for two days.  He 
reported that he was involved in a motor vehicle accident two 
weeks ago and then fell through a girlfriend's roof three 
days ago.  A lumbar spine X-ray revealed a Grade I 
spondylolisthesis of L5 on S1, which had also been seen on a 
prior film in September 1997, and some degenerative change 
involving the L5 posterior elements.  The diagnoses were 
acute lumbar strain and history of chronic back pain.  

In April 1998, the veteran submitted a notice of disagreement 
with the RO's decision, asserting that although he had a job-
related back injury in 1995 he desired the RO to consider 
that he initially injured his back in a parachute jump in 
February 1973.  

In September 1998, a statement was received from the 
veteran's friend, indicating that he served in the military 
with the veteran from 1972 until September 1974 and that he 
witnessed the veteran's injury in a parachute jump.  He 
stated he helped the veteran out of his parachute harness and 
believed his worst injury came from a large rock which was 
found under his low back.  

At a January 1999 RO hearing before a hearing officer, the 
veteran testified that in February 1974 he injured his back 
during a parachute jump when he hit the ground with great 
force and was dragged across a rock by high winds; that he 
was unable to stand up after the injury and was put on a 
stretcher and taken to the hospital, where doctors told him 
he had a compression of the spine from the impact; that he 
never again parachute jumped after the injury; that he used 
crutches for about a month after the injury; that he did not 
complain of his back condition at the time of his service 
separation examination because he did not want to delay his 
discharge; that he was hospitalized at The Byerly Hospital in 
October 1975 for spinal problems from a car accident; that he 
had had back pains off and on since service and had been in 
some minor car wrecks; that he entered the National Guard in 
1980 but did not report his back pains in periodic physical 
examinations because he believed he would not be permitted to 
join the military; that he was court martialed in 1985 for 
not attending National Guard meetings due to his back 
problems but was later absolved due to a medical condition; 
and that back injuries subsequent to his active duty service 
merely exacerbated an existing back condition from his 
parachute jump injury in service.  

Following the hearing, the RO deferred a decision on the 
record in order to allow the veteran to obtain treatment 
records from The Byerly Hospital.  In February 1999, he 
submitted the above-described medical records from The Byerly 
Hospital dated in June 1977.  

II.  Analysis

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA only has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods were 
incurred in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The veteran claims that his back disability originally arose 
from an injury he sustained during a parachute jump in active 
duty service and that subsequent back injuries after service 
merely exacerbated his existing back condition.  Service 
medical records show that on isolated occasions in 1973 and 
1974 the veteran received outpatient treatement for low back 
strain, but the service records do not show a chronic low 
back condition.  His spine was normal on his 1975 separation 
physical examination.  He was released from active duty in 
March 1975, and post-service medical records do not show a 
diagnosis of a back disability until June 1977, when the 
veteran was involved in a motor vehicle accident and 
hospitalized for a lumbar spine sprain.  At that time, there 
was no reference to a history of back problems.  Periodic 
National Guard examinations in 1980 and 1984 note no spine 
disability.  In September 1995, the veteran was hospitalized 
for herniated nucleus pulposus with radiculopathy after he 
reported injuring his low back in two separate incidents the 
previous month.  On the medical records at that time, the 
veteran reported having had a lumbar laminectomy and 
diskectomy in 1986 (Dr. Schmidt's medical report notes that 
the surgery was due to a motor vehicle accident), but the 
records do not refer to any back injury during service.  The 
medical records show the veteran has a current diagnosis of 
recurrent herniated nucleus pulposus at L4-5, but the records 
do not show the back disability is related in any way to 
service.  

Statements by the veteran, to the effect that his back 
disability was attributable to back injury in service do not 
constitute competent medical evidence, because, as a layman, 
he has no competence to give a medical opinion on diagnosis 
or etiology of a disorder.  Grottveit, supra.  

What is lacking in establishing a well-grounded claim for 
service connection for a back disability is competent medical 
evidence of causality, that is, medical evidence showing a 
current diagnosis is linked to service.  Caluza, supra.  
Without such competent medical evidence, the veteran has not 
met the initial burden under 38 U.S.C.A. § 5107(a) of 
submitting evidence to show a well-grounded claim for service 
connection for a back disability, and the claim must be 
denied.  


ORDER

Service connection for a back disability is denied.  



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

